Beasley, Presiding Judge,
concurring specially.
I concur because of the directions given in Robinson v. Kroger Co., 268 Ga. 735 (493 SE2d 403) (1997). Nevertheless, to allow a jury to consider liability of the premises owner in this case comes very close to requiring defendant to be an insurer of safety for its customers. While it can be said that the presence of oil which has dripped from customers’ vehicles and those of other business invitees is a common condition on the parking lots of commercial establishments, plaintiff Pierce had actual knowledge, due to her frequent visits to the restaurant, that this condition existed all over its lot. There is no evidence she ever complained of it but instead apparently successfully negotiated it innumerable times. As the trial judge explained in its order setting out the rationale for its conclusion:
The true ground of liability is the proprietor’s superior knowledge of the perilous instrumentality and the danger therefrom to persons going upon the property. It is when the *264perilous instrumentality is known to the owner or occupant and not known to the person injured that a recovery is permitted.
Decided March 15,1999
Reconsideration denied March 30,1999
Buzzell, Graham & Welsh, Neal B. Graham, for appellant.
Miller & Towson, John D. Raines III, for appellee.
(Punctuation omitted; emphasis in original.) Westbrook v. M & M Supermarkets, 203 Ga. App. 345 (1) (416 SE2d 857) (1992). Although the restaurant’s assistant manager also knew of oil or grease spots in the parking lot, that should not constitute the superior knowledge which would subject defendant to liability.